Citation Nr: 0428582	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-29 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than August 1, 2000, 
for a grant of entitlement to service connection for paranoid 
schizophrenia, to include whether rating decisions in June 
1990, June 1991, and January 1999 involved clear and 
unmistakable error (CUE).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service from June 28, 1989, to 
November 7, 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 2002 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  Unappealed RO decisions in June 1990 and June 1991 denied 
entitlement to service connection for a nervous condition.

3.  An unappealed RO determination in January 1999 found that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for a nervous 
condition.

4.  There has been no showing by competent evidence that the 
veteran's failure to initiate an appeal from the prior final 
disallowances of his claim for service connection for a 
psychiatric disorder was the direct result of mental illness.

5.  The initial unappealed RO decision in June 1990 and the 
subsequent unappealed RO decisions in June 1991 and January 
1999 were supported by extant law and the facts then of 
record.

6.  Subsequent to January 1999, VA first received the 
veteran's written application to reopen his claim of 
entitlement to service connection for a psychiatric disorder 
in August 2000, following an oral inquiry on August 1, 2000.




CONCLUSIONS OF LAW

1.  Rating decisions in June 1990 and June 1991, which denied 
entitlement to service connection for a nervous condition, 
are final.  38 U.S.C.A. § 7105 (West 1991 and 2002); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1990, 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  A determination by the RO in January 1999 that new and 
material evidence had not been received to reopen a claim for 
service connection for a nervous condition is final.  
38 U.S.C.A. § 7105 (West 1991 and 2003); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1999); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).

3.  Unappealed RO decisions in June 1990, June 1991, and 
January 1999 did not involve CUE.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.105(a) (2003).

4.  Entitlement to an effective date earlier than August 1, 
2000, for a grant of service connection for paranoid 
schizophrenia is not warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  

In the veteran's case, a rating decision in September 2002 
found that the opinion of a VA psychiatric examiner in May 
2001 and the opinion of a private treating psychiatrist in 
July 2002 constituted new and material evidence, reopened the 
veteran's claim for service connection for a psychiatric 
disorder, granted service connection for paranoid 
schizophrenia, and assigned an effective date of 
August 1, 2000, for that benefit.  In the September 2002 
rating decision, the RO found that August 1, 2000, the date 
on which a telephone call by the veteran to the RO was 
documented on VA Form 119, Report of Contact, was the date of 
an informal claim for service connection for a psychiatric 
disorder and was the date of the veteran's reopened claim.  
The RO notified the veteran of that rating action in 
September 2002.  Prior to that rating action, in April 2001, 
the RO notified the veteran of the evidence needed to 
substantiate his claim for service connection for a 
psychiatric disorder, including evidence of a relationship 
between a current psychiatric disability and his service, and 
of the evidence which VA had obtained.  In a June 2001 
letter, the RO advised the veteran of the meaning of new and 
material evidence.  The Board finds that the RO complied with 
VA's duty to notify the veteran under the VCAA and its 
implementing regulations concerning his claim of entitlement 
to service connection for a psychiatric disorder.

Then, in June 2003, the veteran filed a notice of 
disagreement with the effective date assigned for the grant 
of service connection for paranoid schizophrenia.  In a 
recent opinion, VA's General Counsel considered the question 
of whether  VA must notify a claimant of the information and 
evidence necessary to substantiate an issue first raised in a 
notice of disagreement submitted in response to VA's notice 
of its decision on a claim for which VA has already notified 
the claimant of the information and evidence necessary to 
substantiate the claim.  VAOPGCPREC 
8-2003, published at 69 Fed. Reg. 25180 (2004).  The General 
Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department 
of Veterans Affairs (VA), upon receipt of 
a complete or substantially complete 
application, must notify the claimant of 
the information and evidence necessary to 
substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt 
of a notice of disagreement in response 
to a decision on a claim, the "agency of 
original jurisdiction" must take 
development or review action it deems 
proper under applicable regulations and 
issue a statement of the case if the 
action does not resolve the disagreement 
either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  
If, in response to notice of its decision 
on a claim for which VA has already given 
the section 5103 notice, VA receives a 
notice of disagreement that raises a new 
issue, section 7105(d) requires VA to 
take proper action and issue a statement 
of the case if the disagreement is not 
resolved, but section 5103(a) does not 
require VA to provide notice of the 
information and evidence necessary to 
substantiate the newly raised issue.  

The Board finds that, in the veteran's case, VA has already 
provided the veteran with adequate notice relevant to his 
effective date claim.  Specifically, in an October 2003 
statement of the case, the RO advised the veteran of the 
legal authority governing determinations as to effective 
dates, the evidence considered, and the reasons and bases for 
the determination made in the veteran's case.  The RO 
specifically advised the veteran that the date assigned 
represented the date of the reopened claim of entitlement to 
service connection for a psychiatric disorder and included 
citation to 38 C.F.R. § 3.159 (2003) and the relevant United 
States Code citations pertinent to the VCAA.  In the 
supplemental statement of the case issued in March 2004, the 
RO again advised the veteran of the evidence considered, and, 
included reasons and bases for the determination that no CUE 
existed in prior decisions, with reference to the governing 
legal criteria for a determination as to CUE.  Based on these 
facts, the veteran has been fully advised as to what evidence 
would be required to show entitlement to an earlier effective 
date, to include on the basis of CUE.  

VA has also fulfilled its duty to assist the veteran under 
the VCAA and its implementing regulations with regard to the 
claim decided herein.  

The veteran had not identified any additionally available 
evidence which is pertinent to the appeal.  In September 
2004, the Board received a report by a VA physician 
concerning the veteran's history of schizophrenia.  Such 
evidence was not accompanied by a waiver of initial 
consideration by the RO.  However, the determination made 
herein focuses on the finality of prior decisions and the 
dates of VA receipt of any claims subsequent to such 
decisions.  The newly-received physician's report is not 
evidence pertinent to the chronology on which the decision 
herein is based, and, for that reason, a remand of this case 
for initial RO consideration of pertinent additional evidence 
is not indicated.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 
2003).

The veteran has also had an opportunity to present personal 
testimony in support of his appeal and has not otherwise 
identified evidence or argument pertinent to his claim.  As 
such, the Board finds that all evidence necessary for an 
equitable resolution of the claim on appeal decided herein 
has been obtained and that no further action is required to 
fulfill VA's duties to notify and assist the veteran.

II.  Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Certain diseases manifest to a compensable degree 
within one year after service discharge may be presumptively 
service- connected, to include psychosis.  38 U.S.C.A. §§ 
1111, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for disease which is diagnosed after discharge 
from military service, when all of the evidence establishes 
that such disease was incurred in service.  38 C.F.R. § 
3.303(d).  A personality disorder, as such, is not a disease 
or injury within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2003).  A decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
2002).  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2003).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105(a) (2003) of this part.  
38 C.F.R. § 3.104(a) (2003).  The Court has provided that if 
a claimant wishes to reasonably raise CUE, "there must be 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
clear and unmistakable error on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 
6 Veteran. App. 40, 43-44 (1993).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Broad-brush allegations of failure 
to follow the regulations or failure to give due process, or 
any other general, non-specific claim of error cannot meet 
the specificity required to render a claim of CUE 
meritorious.  See Fugo at 44; see also Russell, supra.  
Furthermore, any breach by VA of its duty to assist cannot 
form a basis for a claim of clear and unmistakable error 
because such a breach creates only an incomplete record 
rather than an incorrect one.  Caffrey v. Brown, 6 Vet. App. 
377, 383-384 (1994).

Generally, a claim which has been denied may not thereafter 
be reopened and allowed and a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 2002); see 38 C.F.R. § 3.105 (2003).  The exception to 
this rule is 38 U.S.C.A. § 5108 (West 2002), which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

As effective prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of a grant of benefits based on a reopened 
claim is the date of receipt of claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(r).  The 
effective date of a grant of benefits based on new and 
material evidence other than service department records 
received after final disallowance is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).  

III.  Factual Background and Analysis

Unappealed RO decisions in June 1990 and June 1991 denied 
entitlement to service connection for a nervous condition 
(psychiatric disorder) and an unappealed RO determination in 
January 1999 found that new and material evidence had not 
been received to reopen a claim for service connection for a 
psychiatric disorder.  Those decisions are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).  The basis for the original June 1990 
decision was the absence of any competent evidence of an 
acquired psychiatric disorder, as opposed to medical evidence 
of a personality disorder, either during service or within 
the one-year post-service presumptive period for psychoses.  
See 38 C.F.R. §§ 3.307, 3.309 (2003).  The basis for the 
January 1999 denial was the absence of any new and material 
evidence to be considered in connection with the veteran's 
application to reopen his claim.

With regard to his claims of CUE in the unappealed RO 
decisions, the veteran has contended that he was misdiagnosed 
while he was on active duty and that in 1990 his 
representative did not properly advise him of his appeal 
rights.  He has alleged that the initial denial of his claim 
for service connection for a psychiatric disorder in June 
1990 was a mistake.

The evidence at the time of the initial denial of service 
connection for a nervous condition by the unappealed June 
1990 decision included the veteran's service medical records 
and a report of a VA psychiatric examination in April 1990.  

The service medical records showed that in October 1989 the 
veteran was admitted to a service department hospital for 
evaluation of his complaint of being in a state of confusion 
and unable to think correctly for one or two months.  At 
admission, the veteran admitted remorse over having joined 
the Navy.  He stated that for two years he had heard voices 
telling him to do bad things.  He gave a history of 
hospitalization at age 17 years for a head injury.  During 
the October 1989 hospitalization, the veteran stated that his 
claimed symptoms of psychosis were fabricated.  He stated 
that a judge had forced him to join the Navy.  The naval 
investigative service confirmed that the veteran had a 
history of arrests for grand theft and receipt of stolen 
property.  After the veteran's admission that his symptoms 
were fabricated, no evidence of an ongoing psychiatric 
process, affective disorder, or underlying mental illness 
were noted.  The discharge diagnoses were, on Axis I, 
malingering, and, on Axis II, personality disorder, not 
otherwise specified (marked antisocial components).  The 
examining psychiatrist found that the veteran had a 
longstanding disorder of character and behavior of such 
severity as to render him incapable of serving adequately in 
the Navy.  It was recommended that the veteran be 
administratively separated from service.

At the VA psychiatric examination in April 1990, the veteran 
stated that since his separation from service he had been 
unable to adjust to normal life.  He complained that he was 
very forgetful and seemed to be unable to do normal things 
such as reading and thinking for himself.  He stated that he 
believed he had brain damage.  It was noted that the veteran 
had been discharged from the Navy as unfit for military 
service.  On mental status examination, the veteran was 
confused, unable to provide clear statements, and somewhat 
vague.  He was oriented in three spheres.  He denied having 
hallucinations.  His affect was not anxious, not depressed, 
somewhat blunted.  He claimed to have severe headache, back 
pain, and bleeding gums.  His remote memory was okay.  The 
diagnoses on Axis I were adjustment disorder, not otherwise 
specified, and somatoform pain disorder, not otherwise 
specified.  The diagnosis on Axis II was personality 
disorder, schizoid.  The examiner did not make a finding or 
state an opinion as to the likely time of onset of the 
diagnosed Axis I psychiatric disorders.

The evidence added to the record at the time of the June 1991 
unappealed denial of service connection for a nervous 
condition was a June 1991 patient instruction form from a 
private hospital which advised the veteran to make an 
appointment in a psychiatric clinic and noted that he had 
been given Haldol.

In a statement received in October 1998, the veteran stated 
that he wished to reopen his claim for service connected 
neurosis.  In an October 1998 letter, the RO advised the 
veteran that the June 1991 denial of service connection for a 
nervous condition was final and that new and material 
evidence was needed to reopen the claim.  The RO explained 
the meaning of new and material evidence and informed the 
veteran that a diagnosis made within one year of his 
discharge from service might satisfy the requirement.  In a 
January 1999 letter, the RO notified the veteran that his 
claim for service connected disability compensation benefits 
was being denied because he had not submitted new and 
material evidence.

Based on his statement that the initial denial of his service 
connection claim was "a mistake", the veteran's claim of 
CUE in the prior unappealed RO decisions amounts to no more 
than a general, non-specific claim of error which does not 
meet the requirements of specificity of a meritorious CUE 
claim.  Fugo, Russell, supra.  Although the veteran has 
alleged that service department physicians misdiagnosed his 
condition, the fact remains that the evidence considered by 
VA adjudicators did not show that the veteran's now service-
connected disability existed and was related to service.  The 
veteran has not, therefore, alleged, and the record does not 
show, any error by the RO in the application of the 
applicable law to the facts which were before VA in June 1990 
and June 1991.  The Board also notes that in July 1990 the RO 
notified the veteran of the denial of his claim and furnished 
him VA Form 1-4107, pertaining to his procedural and 
appellate rights.  Any failure by the veteran's 
representative to confer with him about an appeal in 1990 
would not amount to CUE by VA adjudicators.  The Board 
concludes that there is no basis to find CUE in the June 
1990, June 1991, or January 1999 unappealed RO decisions and 
such remain final.  38 C.F.R. §§ 3.104, 3.105(a).

A review of the claims file reflects that, subsequent to the 
RO determination in January 1999, the veteran contacted VA in 
December 1999 solely to request a copy of his DD 214.  The 
next contact between the veteran and VA was August 1, 2000, 
when, in a telephone conversation, the veteran indicated his 
intent to pursue a reopening of his psychiatric claim.  No 
evidence or other information was received by VA between 
January 1999 and August 1, 2000.  

In his substantive appeal, received in October 2003, the 
veteran alleged that due to mental incapacity related to 
paranoid schizophrenia he was unable submit evidence to 
support his claim in 1990 or to file a notice of disagreement 
with the June 1990 final rating decision that denied service 
connection for a psychiatric disorder.  He asserts that on 
that basis his original claim for service connection for a 
psychiatric disorder, received in January 1990, within one 
year of his separation from active service in November 1989, 
should be considered to have been pending from January 1990 
until his claim was granted by the September 2002 rating 
decision.  

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that, even if it 
is not related to the veteran's underlying claim for 
benefits, mental illness may justify the tolling of the 120-
day period set forth in 38 U.S.C. § 7266(a) for filing a 
notice of appeal from an adverse Board decision if certain 
conditions are satisfied.  The Federal Circuit held that, to 
obtain the benefit of equitable tolling, a veteran must show 
that the failure to file was a direct result of mental 
illness that rendered him incapable of "rationale thought or 
deliberate decision making" or "incapable of handling [his 
or her] own affairs or unable to function [in] society" and 
that a medical diagnosis or vague assertions of mental 
problems will not suffice.  Barrett v. Principi, No. 03-7149 
(Fed. Cir. Apr. 5, 2004).  

Assuming, without deciding, that the holding in Barrett may 
be applied in the case of the veteran who does not initiate 
an appeal from an adverse RO decision by filing a timely 
notice of disagreement, there has been no showing by the 
veteran that his failure to file a timely notice of 
disagreement with the June 1990 rating decision was the 
direct result of mental illness.  Notification of the June 
1990 rating decision was sent to the veteran by the RO on 
July 9, 1990, and the veteran had one year from that date to 
file a timely notice of disagreement.  38 C.F.R. § 20.302(a).  
Private medical records show that the veteran's first 
admission to a hospital for evaluation and treatment of 
psychiatric symptoms was from June 6 to June 10, 1991.  The 
pertinent final diagnoses at that time were situational 
reaction with psychotic symptoms and rule out personality 
disorder.  The hospital discharge summary indicated that the 
veteran's condition improved markedly with medication.  There 
was no finding in the June 1991 hospital summary that the 
veteran's mental illness rendered him incapable of rationale 
thought or deliberate decision making or incapable of 
handling his own affairs or unable to function in society.  
Nor has the veteran asserted that any physician has made a 
finding or stated an opinion that his mental illness in 1990-
1991 prevented him from filing a timely notice of 
disagreement.  As a layman , the veteran is not qualified to 
offer an opinion on a question of medical diagnosis or 
medical causation, see Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992), and so his statement that his mental 
incapacity rendered him incapable of filing a notice of 
disagreement in 1990 is lacking in probative value. The Board 
must, therefore, conclude that the veteran is not entitled to 
equitable tolling of the requirement to file a timely notice 
of disagreement with the June 1990 rating decision in order 
to initiate an appeal of that rating action.  Barrett, supra.  
It follows that the veteran's original claim is not still 
pending and that the June 1990 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).    

The veteran has also argued that 38 C.F.R. § 3.400(b)(ii)(B) 
applies in his case.  That regulation pertains to the 
effective date of nonservice-connected disability pension 
benefits and provides that if a claim is received within one 
year from the date on which the veteran became permanently 
and totally disabled, and the veteran files a claim for a 
retroactive award and establishes that a physical or mental 
disability, which was not the result of the veteran's own 
willful misconduct, was so incapacitating that it prevented 
him or her from filing a disability pension claim for at 
least the first 30 days immediately following the date on 
which the veteran became permanently and totally disabled, 
the disability pension award may be effective from the date 
of receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  While rating board judgment must 
be applied to the facts and circumstances of each case, 
extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  The Board emphasizes, however, that 38 C.F.R. 
§ 3.400(b)(ii)(B) does not apply in the veteran's case as it 
applies only  to the effective date of an award of pension 
and the veteran is seeking an earlier effective date for an 
award of disability compensation.

As the prior denials of the veteran's claim for service 
connection for a psychiatric disorder are final and he did 
not file a new claim or a reopened claim prior to August 1, 
2000, there is no basis on which an earlier effective date 
might be granted.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002). 


ORDER

Entitlement to an effective date earlier than August 1, 2000, 
for a grant of entitlement to service connection for paranoid 
schizophrenia is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



